Citation Nr: 0325791	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1943 to 
September 1945.  He died in November 1981.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board issued a decision in April 2001 in which it denied 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a September 2002 Order, the 
Court vacated the Board decision and remanded the matter to 
the Board for readjudication.  In May 2003, the Board 
remanded the case to the RO to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  The RO sent the 
appellant a letter in August 2003, pursuant to the Board's 
remand.  The case is again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran died in November 1981.  The certified cause 
of death was cardiorespiratory arrest, intracerebral 
hemorrhage, cardiorespiratory failure, and pulmonary 
tuberculosis.

3.  At the time of his death, the veteran had no established 
service-connected disability.

4.  There is no competent medical evidence of record showing 
any relationship between the cause of the veteran's death and 
his period of service.  There is no competent medical 
evidence showing that the veteran had active tuberculosis to 
a compensable degree within three years after his separation 
from service. 
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.371, 3.374 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, the RO's letter to the appellant dated in June 2003 
explained what evidence VA would obtain or attempt to obtain 
on the appellant's behalf, what evidence had already been 
received, and what additional evidence was needed to 
substantiate the claim.  The letter also advised the 
appellant what information and evidence was needed from her.  
Finally, the RO explained what the evidence had to show in 
order to prevail on her claim for service connection for the 
cause of the veteran's death.  The RO provided similar notice 
to the appellant by letter dated in September 1999, as well 
as in the December 1999 rating decision and March 2000 
statement of the case.  The Board is satisfied that the 
appellant has received all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, as discussed in more 
detail below, the appellant has not identified any private or 
VA medical records that should be secured.  The Board also 
finds that the evidence is sufficient to make a decision on 
the claim, such that the duty to secure a medical opinion is 
not triggered.  38 U.S.C.A. § 5103A(d); Charles v. Principi, 
16 Vet. App. 370 (2002).  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As the RO 
has provided all required notice and assistance, the Board 
may proceed to adjudicate the appeal without prejudice to the 
appellant. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the May 2003 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

The veteran underwent a physical examination for separation 
in March 1946.  The examiner stated that the veteran was not 
currently disabled or suffering from any wound, injury, or 
disease and had no significant diseases, wounds, or injuries.  
Physical examination of the veteran, to include evaluation of 
the lungs as well as chest X-rays, revealed no abnormalities.  
The veteran's discharge and enlistment record also completed 
in March 1946 similarly indicated that he did not incur any 
wounds or sicknesses in service.  His physical condition at 
discharge was characterized as excellent.  Also in March 
1946, the veteran completed an Affidavit for Philippine Army 
Personnel.  He denied incurring any wounds or illnesses in 
service.  The RO's attempts to secure additional service 
medical records in October 1955 were unsuccessful.

In connection with the veteran's service connection claim, 
the RO received an affidavit from A. Brion, M.D., dated in 
November 1955.  He treated the veteran sometime in January 
1949, at which time the veteran complained of slight febrile 
attacks and continuous loss of appetite, with later coughing 
and occasional blood streaks in sputum.  The complaints began 
"since after [the veteran's] discharge from the Army as 
guerilla."  Examination revealed fine crepitant rales in 
both suprascapular areas.  Because of the strong impression 
of pulmonary tuberculosis, Dr. Brion advised the veteran to 
have a chest X-ray.  The films showed tuberculosis 
infiltrates in both upper lung fields.  Dr. Brion treated the 
veteran interruptedly through 1949 without much improvement.  
The affidavit noted that the chest film was submitted with 
the statement.  Handwritten notes at the bottom of the 
affidavit, as well as an attached independent evaluation of 
the May 1949 X-ray, both dated in March 1956, related that 
the film was not of diagnostic quality.

The RO also received an affidavit dated in April 1956 from L. 
Castillo, M.D.  Dr. Castillo stated that, as far as he could 
remember, he took a chest X-ray of the veteran in May 1949 
and that the X-ray submitted to the RO was the same study.

The veteran died in November 1981.  The death certificate 
received at that time listed the cause of death as 
cardiorespiratory arrest due to intracerebral hemorrhage.

In March 1999, the RO received the appellant's claim for 
service connection for the cause of the veteran's death.  By 
letter dated in September 1999, the RO explained that the 
veteran had no established service-connected disability 
during his lifetime and set forth the requirements for 
establishing service connection for the cause of the 
veteran's death.  The RO also described the types of medical 
and lay evidence that would be useful in supporting her 
claim.

In response to the RO's letter, in October 1999, the 
appellant submitted a certification from San Pablo Doctors 
Hospital dated in September 1999.  The certification stated 
that the hospital filed a death certificate for the veteran 
with a diagnosis of cardiorespiratory arrest, intracerebral 
hemorrhage, cardiorespiratory failure, and pulmonary 
tuberculosis.  It also indicated that the hospital's records 
from 1986 and earlier had been destroyed.

In her August 2000 substantive appeal, the appellant stated 
that the veteran "in 1948, he was treated by a License 
Physician up to 1967, due to PTB and Peptic Ulcer and the 
cause of death of [the veteran] listed as PTB."

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  Service connection is determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2002); see 38 
U.S.C.A. Chapter 11.  The service-connected disability may be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Generally, service connection may be granted if the evidence 
demonstrates that disability or death resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available. Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability or death that has a definite relationship 
with an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder or died due to a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Active tuberculosis 
must be manifest to a compensable degree within three years 
after separation from service to be subject to the 
presumption.  38 U.S.C.A. § 1112(a)(3); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
However, diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c).

In this case, the Board finds that service connection for the 
cause of the veteran's death is not established on a direct 
basis.  First, the veteran was not service connected for 
cardiorespiratory arrest, intracerebral hemorrhage, 
cardiorespiratory failure, or pulmonary tuberculosis at the 
time of his death.  In addition, the service medical and 
service personnel records reflect no history of illness in 
service and no illness or abnormality at separation.  
Moreover, there is no competent medical evidence that 
demonstrates a direct relationship between the cause of the 
veteran's death and his period of service.  Establishing 
direct service connection requires evidence of a relationship 
between the disability in question and the veteran's service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established 
on a direct basis.  Moreover, there is no duty to further 
develop the claim to secure such nexus evidence.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)). 

With respect to presumptive service connection, the Board 
finds no medical evidence of active tuberculosis to a 
compensable degree within three years after the veteran's 
separation from service in September 1945.  38 U.S.C.A. § 
1112(a)(3); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The first medical 
evidence of tuberculosis is in 1949.  However, this evidence, 
supplied by Dr. Brion, a private physician, is not confirmed 
by acceptable clinical, X-ray, or laboratory studies or by 
acceptable hospital observation.  38 C.F.R. § 3.374(c).  In 
fact, the chest X-ray taken in May 1949 and provided to the 
RO by Dr. Brion was found to be not of diagnostic quality on 
subsequent evaluation.  Therefore, this evidence is not 
accepted to show the manifestation of active pulmonary 
tuberculosis after discharge. Id. Accordingly, there is no 
basis for awarding service connection on a presumptive basis.

The Board acknowledges that the appellant appears to allege 
in her August 2000 substantive appeal that the veteran had 
medical treatment for pulmonary tuberculosis from 1948 to 
1967.  However, she did not identify the treating physician 
or facility.  See 38 U.S.C.A. § 5103A(b) (VA's duty to assist 
includes making reasonable efforts to obtain relevant private 
records that the claimant adequately identifies and 
authorizes VA to obtain).  The RO has advised her of the 
types of evidence she needed to submit in order to 
substantiate her claim.  She did not respond to the RO's June 
2003 request for her to identify hospitals or physicians that 
treated the veteran.  Thus, there is no duty to further 
attempt to develop the claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.371, 
3.374.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



